EXHIBIT 10.2

AWARD AGREEMENT FOR RESTRICTED SHARES

UNDER THE

VASCO DATA SECURITY INTERNATIONAL, INC.

1997 STOCK COMPENSATION PLAN

THIS AWARD AGREEMENT FOR RESTRICTED SHARES (this “Agreement”) is made as of
[                    ] (the “Effective Date”), between VASCO DATA SECURITY
INTERNATIONAL, INC. (the “Company”) and [                    ] (the “Grantee”).

WHEREAS, the Company maintains the VASCO Data Security International, Inc. 1997
Stock Compensation Plan (as amended, the “Plan”) for the benefit of its
employees, directors, consultants, and other individuals who provide services to
the Company; and

WHEREAS, the Plan permits the purchase of shares of the Common Stock (as defined
below), subject to certain restrictions; and

WHEREAS, to compensate the Grantee for his or her service to the Company and to
further align the Grantee’s personal financial interests with those of the
Company’s shareholders, the Company wishes to award the Grantee a number of
shares of Common Stock, subject to the restrictions and on the terms and
conditions contained in the Plan and this Agreement.

NOW, THEREFORE, in consideration of these premises and the agreements set forth
herein, the parties, intending to be legally bound hereby, agree as follows:

1. Grant of Restricted Shares. The Company hereby grants to the Grantee an award
of the shares set forth on Exhibit A hereto (the “Awarded Shares”) of the
Company’s common stock, par value of $.001 per share (the “Common Stock”)
subject to the terms and conditions set forth herein and in the Plan. The terms
of the Plan are hereby incorporated into this Agreement by this reference, as
though fully set forth herein. Capitalized terms used but not defined herein
shall have the same meaning as defined in the Plan.

2. Vesting of Awarded Shares. The Awarded Shares are subject to forfeiture to
the Company until they become nonforfeitable in accordance with this Section 2.

(a) Vesting. Awarded Shares shall become nonforfeitable if and to the extent,
based upon the delivery of the applicable audited financial statements of the
Company, the Company achieves the performance goals set forth on Exhibit A
hereto. For purposes of this Agreement, the term “Performance Period” shall be
the period commencing on January 1, 20         and ending on December 31,
20        .

(b) Effect of Change in Control. In the event of and contingent upon the
occurrence of a Change in Control prior to the last day of the Performance
Period, the Awarded Shares shall become fully vested.

(c) Accelerated Vesting upon Death, Retirement or Disability. If the Grantee’s
service with the Company ceases by reason of the Grantee’s death, Disability or
Retirement, 100% of the Awarded Shares immediately shall become nonforfeitable
immediately prior to (and contingent on) the occurrence of such death,
Disability or Retirement. For purposes of this Section 2(c), the following terms
shall have the following meanings:

(i) “Disability” means a mental or physical illness that entitles the Grantee to
receive benefits under the long-term disability plan of the Company, or if the
Grantee is not covered by such a plan, a mental or physical illness that renders
the Grantee totally and permanently incapable of performing the Grantee’s
services for the Company. Notwithstanding the foregoing, a Disability shall not
qualify if it is the result of (A) a willfully self-inflicted injury or
willfully self-induced sickness; or (B) an injury or disease contracted,
suffered, or incurred while participating in a criminal offense. The
determination of Disability shall be made by the Committee. The determination of
Disability for purposes of this Agreement shall not be construed to be an
admission of disability for any other purpose.



--------------------------------------------------------------------------------

(ii) “Retirement” means the cessation of the Grantee’s service as an employee of
the Company after attaining either the normal retirement age or the early
retirement age as defined in the principal (as determined by the Committee)
tax-qualified plan of the Company, if the Grantee is covered by such a plan, or
if the Grantee is not covered by such a plan, then age 65.

(d) All Unvested Shares Forfeited upon Other Cessation of Service. Upon
cessation of Grantee’s service with the Company for any reason other than
Grantee’s death, Disability or Retirement, or for no reason (and whether such
cessation is initiated by the Company, the Grantee or otherwise): (i) any
Awarded Shares that have not, prior to such cessation, become nonforfeitable
(taking into account the application of Section 2(c), above) shall immediately
and automatically, without any action on the part of the Company, be forfeited,
and (ii) the Grantee shall have no further rights with respect to those Awarded
Shares.

(e) Service with Subsidiaries. Solely for purposes of this Agreement, service
with the Company shall be deemed to include service with any subsidiary of the
Company (for only so long as such entity remains a subsidiary).

3. Escrow of Shares.

(a) Certificates evidencing the Awarded Shares issued under this Agreement shall
be held in escrow by the Secretary of the Company or his or her designee (the
“Escrow Holder”) (or, if the Awarded Shares are not certificated, shall be
entered in the stock record books of the Company as held in escrow by the Escrow
Holder) until such Awarded Shares cease to be subject to forfeiture in
accordance with Section 2, at which time, the Escrow Holder shall deliver such
certificates representing the nonforfeitable Awarded Shares to the Grantee (or,
if the Awarded Shares are not certificated, the Awarded Shares shall be entered
in the stock record books of the Company as held and owned by the Grantee);
provided, however, that no certificates for Awarded Shares shall be delivered to
the Grantee (or, if the Awarded Shares are not certificated, no transfer of the
Awarded Shares shall be entered in the stock record books of the Company) until
appropriate arrangements have been made with the Company for the withholding or
payment of any taxes that may be due with respect to such Awarded Shares.

(b) If any of the Awarded Shares are forfeited by the Grantee under Section 2,
upon request by the Company, the Escrow Holder shall deliver any stock
certificate(s) evidencing those Awarded Shares to the Company (or, if the
Awarded Shares are not certificated, such forfeiture shall be entered in the
stock record books of the Company), and the Company shall then have the right to
retain and transfer those Awarded Shares to its own name free and clear of any
rights of the Grantee under this Agreement or otherwise.

(c) The Escrow Holder is hereby directed to permit transfer of the Awarded
Shares only in accordance with this Agreement or in accordance with instructions
signed by both parties hereto. In the event further instructions are reasonably
desired by



--------------------------------------------------------------------------------

the Escrow Holder, he or she shall be entitled to conclusively rely upon
directions executed by a majority of the members of the Board. The Escrow Holder
shall have no liability for any act or omissions hereunder while acting in good
faith in the exercise of his or her own judgment.

4. Stock Splits, etc. If, while any of the Awarded Shares remain subject to
forfeiture, there occurs any merger, consolidation, reorganization,
reclassification, recapitalization, stock split, stock dividend, or other
similar change in the Common Stock, then any and all new, substituted or
additional securities or other consideration to which the Grantee is entitled by
reason of the Grantee’s ownership of the Awarded Shares shall be immediately
subject to the escrow contemplated by Section 3, deposited with the Escrow
Holder and shall thereafter be included in the term “Awarded Shares” for all
purposes of the Plan and this Agreement.

5. Dividends and Distributions During Restricted Period. The Grantee shall have
the right to receive dividends and distributions with respect to the Awarded
Shares; provided, however, that any cash dividends or distributions paid in
respect of the Awarded Shares while those Shares remain subject to forfeiture
may be delivered to the Grantee only if and when the Awarded Shares giving rise
to such dividends or distributions become nonforfeitable.

6. Tax Consequences. The Grantee acknowledges that the Company has not advised
the Grantee regarding the Grantee’s income tax liability in connection with the
grant, receipt or vesting of the Awarded Shares. The Grantee has reviewed with
the Grantee’s own tax advisors the federal, state, local and foreign tax
consequences of this investment and the transactions contemplated by this
Agreement. The Grantee is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents. The Grantee
understands that the Grantee (and not the Company) shall be responsible for the
Grantee’s own tax liability that may arise as a result of the transactions
contemplated by this Agreement.

7. Restrictions on Unvested Awarded Shares. Except for the escrow described in
Section 3 or the forfeiture of Awarded Shares to the Company described in
Section 2, the Grantee may not sell, pledge, assign, encumber, hypothecate,
gift, transfer, bequeath, devise, donate or otherwise dispose of, in any way or
manner whatsoever, whether voluntary or involuntary, any legal or beneficial
interest in any of the Awarded Shares until the Awarded Shares become
nonforfeitable in accordance with Section 2. Prior to the Awarded Shares
becoming nonforfeitable in accordance with Section 2, share certificates
evidencing Awarded Shares shall bear the following legend to be placed on all
certificates evidencing any Awarded Shares (in addition to any other legends
that may be required to be placed on such certificates pursuant to the Plan,
applicable law or otherwise):

THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES REPRESENTED HEREBY ARE
SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE) OF THE VASCO DATA
SECURITY INTERNATIONAL, INC. 1997 STOCK COMPENSATION PLAN, AS AMENDED, AND AN
AGREEMENT ENTERED INTO BETWEEN THE REGISTERED OWNER AND VASCO DATA SECURITY
INTERNATIONAL, INC. COPIES OF SUCH PLAN AND AGREEMENT ARE ON FILE IN THE
PRINCIPAL OFFICES OF VASCO DATA SECURITY INTERNATIONAL, INC. AND WILL BE MADE
AVAILABLE TO ANY SHAREHOLDER WITHOUT CHARGE UPON REQUEST TO THE SECRETARY OF THE
COMPANY.



--------------------------------------------------------------------------------

8. Rights of Grantee. Prior to the Awarded Shares becoming nonforfeitable in
accordance with Section 2, with respect to the Awarded Shares, Grantee shall
have all of the rights of a shareholder of the Company, including the right to
vote the Awarded Shares and the right to receive any distributions or dividends
payable on Shares, subject to the reinvestment and forfeiture provisions of the
Plan and to Sections 4 and 5 hereof.

9. Securities Laws. The Company may from time to time impose any conditions on
the Awarded Shares as it deems necessary or advisable to ensure that the Plan
satisfies the conditions of Rule 16b-3 adopted under the Securities and Exchange
Act of 1934 and otherwise complies with applicable rules and laws.

10. General Provisions.

(a) This Agreement, together with the Plan, represent the entire agreement
between the parties with respect to the purchase of the Awarded Shares and may
only be modified or amended in a writing signed by both parties.

(b) Any notice, demand or request required or permitted to be given by either
the Company or the Grantee pursuant to the terms of this Agreement shall be in
writing and shall be deemed given on the date and at the time delivered via
personal, courier or recognized overnight delivery service or, if sent via
telecopier, on the date and at the time telecopied with confirmation of delivery
or, if mailed, on the date five (5) days after the date of the mailing (which
shall be by regular, registered or certified mail). Delivery of a notice by
telecopy (with confirmation) shall be permitted and shall be considered delivery
of a notice notwithstanding that it is not an original that is received. Any
notice to Grantee under this Agreement shall be made to Grantee at the address
listed in the Company’s personnel files. If directed to the Company, any such
notice, demand or request shall be sent to the Company’s principal executive
office, c/o the Company’s Secretary, or to such other address or person as the
Company may hereafter specify in writing. Any notice to the Escrow Holder shall
be sent to the Company’s address, with a copy to the other party not sending the
notice.

(c) The Company may condition delivery of certificates for Awarded Shares (or,
if the Awarded Shares are not certificated, the entry in the stock record books
of the Company of the transfer to the Grantee of the Awarded Shares) upon the
prior receipt from Grantee of any undertakings which it may determine are
required to assure that the certificates are being issued in compliance with
federal and state securities laws.

(d) The Grantee has received a copy of the Plan, has read the Plan and is
familiar with its terms, and hereby accepts the Awarded Shares subject to all of
the terms and provisions of the Plan, as amended from time to time. Pursuant to
the Plan, the Board and the Committee are authorized to interpret the Plan and
to adopt rules and regulations not inconsistent with the Plan as they deem
appropriate. The Grantee hereby agrees to accept as binding, conclusive and
final all decisions or interpretations of the Board or the Committee upon any
questions arising under the Plan.

(e) Neither this Agreement nor any rights or interest hereunder shall be
assignable by the Grantee, his beneficiaries or legal representatives, and any
purported assignment in violation hereof shall be null and void.

(f) Either party’s failure to enforce any provision or provisions of this
Agreement shall not in any way be construed as a waiver of any such provision or
provisions, nor prevent that party thereafter from enforcing each and every
other provision of this Agreement. The rights granted both parties herein are
cumulative and shall not constitute a waiver of either party’s right to assert
all other legal remedies available to it under the circumstances.



--------------------------------------------------------------------------------

(g) The grant of Awarded Shares hereunder shall not confer upon the Grantee any
right to continue in service with the Company or any of its subsidiaries.

(h) This Agreement shall be governed by, and enforced in accordance with, the
laws of the State of Delaware, without regard to the application of the
principles of conflicts or choice of laws.

(i) This Agreement may be executed, including execution by facsimile signature,
in one or more counterparts, each of which shall be deemed an original, and all
of which together shall be deemed to be one and the same instrument.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Award Agreement for
Restricted Shares on the [                    ].

 

VASCO DATA SECURITY

INTERNATIONAL, INC.

By:  

 

Title:  

 

GRANTEE

 